Exhibit 10.1

 

Ball Corporation

2005 Stock and Cash Incentive Plan

 

1.

Purposes of the Plan.

The purpose of this 2005 Stock and Cash Incentive Plan is to promote the
interests of Ball Corporation (the “Corporation”) and its shareholders by
encouraging ownership in the Corporation and rewarding key employees and
nonemployee directors of the Corporation who make substantial contributions to
the successful operation of the Corporation. It is anticipated the Plan will
further encourage key employees and nonemployee directors to act in the
shareholders’ interests, and to attain performance goals that promote the
continued success and progress of the Corporation. It is also anticipated that
the opportunity to provide these awards will assist the Corporation to attract,
retain and motivate key employees and nonemployee directors.

2.

Definitions.

 

 

As used herein, the following definitions shall apply:

(a) “Administrator” means the Board, any Committees or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan and
Applicable Laws.

(b) “Affiliate” means any entity that is directly or indirectly controlled by
the Corporation or any entity in which the Corporation has a significant
ownership interest as determined by the Administrator.

(c) “Applicable Laws” means the requirements, in existence from time to time,
relating to the administration of stock option, equity instruments, cash, and
deferred compensation plans under U.S. federal and state laws, regulations, or
administrative rules, any stock exchange or quotation system on which the
Corporation has listed or submitted for quotation the Common Stock to the extent
provided under the terms of the Corporation’s agreement with such exchange or
quotation system and, with respect to Awards subject to the laws of any foreign
jurisdiction where Awards are, or shall be, granted under the Plan, the laws,
regulations or administrative rules of such jurisdiction.

(d) “Award” means a Cash Award, Stock Award, Option or Stock Appreciation Right
granted in accordance with the terms of the Plan.

(e) “Awardee” means an Employee or nonemployee director of the Corporation or
any Affiliate who has been granted an Award under the Plan.

(f)  “Award Agreement” means a Cash Award Agreement or Notice, Stock Award
Agreement or Notice, Option Agreement or Notice and/or Stock Appreciation Right
Agreement or Notice, which may be in written or electronic format, in such form
and with such terms as may be specified by the Administrator, evidencing the
terms and conditions of an individual Award. Each Award Agreement is subject to
the terms and conditions of the Plan.

(g) “Bank” means the dollar amount account that maintains the balance of unpaid
positive and negative Cash Awards earned in accordance with the terms and
conditions of the Plan. Bank balances are a bookkeeping entry only to evidence
the Corporation’s obligation to pay these amounts in accordance with the Plan.
No interest is charged or credited on amounts in the Bank. Participants are not
vested in the Bank and such amounts are not earned until the respective
distribution date, as determined by the Administrator.

(h) “Board”means the Board of Directors of the Corporation.

 

 

1

 



 

 

(i)   “Cash Award” means an incentive opportunity awarded under Section 13 of
the Plan pursuant to which a Participant may become entitled to receive an
amount based on the satisfaction of such performance criteria as are specified
in the agreement or other documents evidencing the Award (the “Cash Award
Agreement”).

(j)   “Change in Control” means any of the following, unless the Board or
Committee provides otherwise or the change in control affects any Award under
the Plan that is deferred:

(i)                 any “Person,” which shall mean a “person” as such term is
used in Sections 13(D) and 14(D) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Corporation, any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
or any company owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 30 percent or more of the combined voting power of the
Corporation’s then outstanding securities;

(ii)                 at any time during any period of two consecutive years,
individuals, who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a Person who has entered into
an agreement with the Corporation to effect a transaction described in clause
(i), (iii) or (iv) of this Section) whose election by the Board or nomination
for election by the Corporation’s shareholders was approved by a vote of at
least two-thirds of the directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

(iii)                the shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other company, other than (1) a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50 percent of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no Person acquires 50 percent or more of the combined
voting power of the Corporation’s then outstanding securities; or

(iv)                the shareholders of the Corporation approve a plan of
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.

In the event that a Change in Control affects any Award that is deferred on or
after January 1, 2005, then “Change in Control” shall conform to the definition
of Change of Control under Section 409A of the Code, as amended, and the
Treasury Department or Internal Revenue Service Regulations or Guidance issued
thereunder.

(k)   “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

(l)   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan or the Human Resources Committee of the
Board consisting solely of two or more members of the Board, each of whom shall
be (i) a “nonemployee” director within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, (ii) an outside director within the
meaning of Section 162(m) of the Code, as amended and (iii) “independent” within
the meaning of the rules of the New York Stock Exchange or, if the common stock
of the Corporation (the “Common Stock”) is not listed on the New York Stock
Exchange, within the meaning of the rules of the principal national stock
exchange on which the Common Stock is then traded.

(m)   “Common Stock” or “Stock” means the common stock of the Corporation.

 

 

2

 



 

 

(n)   “Conversion Award” has the meaning set forth in Section 4(b)(xii) of the
Plan.

(o)   “Corporation”means Ball Corporation, an Indiana corporation, or it
successor.

(p)   “Disability” for purposes of deferred compensation has the meaning set
forth in Section 409A of the Code and Section 223(d) of the Social Security Act,
with respect to amounts subject to Section 409A of the Code.

(q)   “Director”means a member of the Board.

(r)   “Employee” means a regular, active employee of the Corporation or any
Affiliate, including an Officer and/or employee Director. Within the limitations
of Applicable Laws, the Administrator shall have the discretion to determine the
effect upon an Award and upon an individual’s status as an Employee in the case
of (i) any individual who is classified by the Corporation or its Affiliate as
leased from or otherwise employed by a third party or as intermittent or
temporary, even if any such classification is changed retroactively as a result
of an audit, litigation or otherwise, (ii) any leave of absence approved by the
Corporation or an Affiliate, (iii) any transfer between locations of employment
with the Corporation or an Affiliate or between the Corporation and any
Affiliate or between any Affiliates, (iv) any change in the Awardee’s status
from an employee to a consultant or Director, and (v) at the request of the
Corporation or an Affiliate an employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Corporation or an Affiliate is a party.

(s)   “Exchange Act”means the United States Securities Exchange Act of 1934, as
amended.

(t)   “Fair Market Value” means, unless the Board or Committee determines
otherwise, as of any date, the closing sales price as published in the Wall
Street Journal report of the New York Stock Exchange-Composite Transaction,
corrected for any reporting errors, or if the Stock is not traded on that day,
on the first preceding day on which there was a sale of such Stock.

(u)   “General Counsel”means the general counsel of the Corporation.

(v)   “Grant Date”means the date upon which an Award is granted to an Awardee
pursuant to this Plan.

(w)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(x)   “Nonqualified Stock Option”means an Option not intended to qualify as an
Incentive Stock Option.

(y)   “Officer” means a person who is an officer of the Corporation within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(z)   “Option” means a right granted under Section 8 of the Plan to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or other documents evidencing
the Award (the “Option Agreement”). Both Options intended to qualify as
Incentive Stock Options and Nonqualified Stock Options may be granted under the
Plan.

(aa)   “Participant” means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.

(bb)   “Plan” means this 2005 Stock and Cash Incentive Plan and any other plan
or program authorized pursuant to this Plan.

(cc)   “Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(c) of the Plan.

 

 

3

 



 

 

(dd)   “Restricted Stock” means Shares of Common Stock, which may not be traded
or sold until the date that the restrictions on transferability have lapsed.

(ee)   “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(ff)   “Stock Appreciation Rights” or “SARs” means a right granted under
Section 10 of the Plan, including but not limited to, free standing Stock
Appreciation Rights and tandem Stock Appreciation Rights granted at such times,
terms and conditions as are specified in the agreement of other documents
evidencing the Award (the “Stock Appreciation Right Agreement”).

(gg)   “Stock Award” means an award or issuance of Shares, Restricted Stock or
Stock Units, made under Section 12 of the Plan, the grant, issuance, retention,
vesting and/or transferability of which is subject during specified periods of
time to such conditions (including continued employment or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).

(hh)   “Stock Unit” means a bookkeeping entry representing an amount equivalent
to the fair market value of one Share, payable in cash or Shares.

(ii)   “Subsidiary” means any Corporation (other than the Corporation) in an
unbroken chain of companies beginning with the Corporation, provided each
company in the unbroken chain (other than the Corporation) owns, at the time of
determination, stock possessing 50 percent or more of the total combined voting
power of all classes of stock in one of the other companies in such chain.

(jj)   “Termination of Employment” shall mean ceasing to be an Employee.
However, for Incentive Stock Option purposes, Termination of Employment shall
occur when the Awardee ceases to be an employee (as determined in accordance
with Sections 3401(c) and 422 of the Code and the regulations promulgated
thereunder, as amended) of the Corporation or one of its Subsidiaries. The
Administrator shall determine whether any corporate transaction, such as a sale
or spin-off of a division or business unit, or a joint venture, shall be deemed
to result in a Termination of Employment.

3.

Stock Subject to the Plan.

(a)   Aggregate Limits. Subject to the provisions of Section 15 of the Plan, the
aggregate number of Shares subject to Awards granted under the Plan is 8,000,000
Shares. Shares subject to Awards that are canceled, expire or are forfeited
shall be available for re-grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Corporation, including Shares purchased
in the open market, or authorized but unissued Shares.

(b)   Previous Plan Limits. As of the date of the approval of the Plan by
shareholders of the Corporation, it is understood that shares authorized, but
not yet granted which remain under the Ball Corporation 1997 Stock Incentive
Plan shall not be available under the Plan and no further awards shall be made
under the 1997 Stock Incentive Plan.

(c)   Code Section 162(m) and 422 Limits. Subject to the provisions of
Section 15 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Awardee shall not exceed
500,000, except that in connection with his or her initial service, an Awardee
may be granted Awards covering up to an additional 500,000 Shares. Subject to
the provisions of Section 15 of the Plan, the aggregate number of Shares that
may be subject to all Incentive Stock Options granted under the Plan shall not
exceed 1,500,000 Shares.

(d)   Stock Award Limits. Subject to the provisions of Section 15 of the Plan,
the aggregate number of Shares that may be granted subject to Stock Awards and
Stock Appreciation Rights settled in stock made under the Plan shall not exceed
5,000,000 Shares.

 

4

 



 

 

(e)   Adjustment Limits. Notwithstanding anything to the contrary in the Plan,
the limitations set forth in Sections 3(c) and 3(d) of the Plan shall be subject
to adjustment under Section 15(a) of the Plan only to the extent that such
adjustment shall not affect the status of any Award intended to qualify as
“performance-based compensation” under Code Section 162(m) or the ability to
grant or the qualification of Incentive Stock Options under the Plan.

4.

Administration of the Plan.

(a)   The Plan shall be administered by the Administrator. The Committee may, in
its sole discretion and for any reason any time, subject to the requirements of
Section 162(m) of the Code and regulations thereunder qualify Awards granted
hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”), Awards to Directors shall be made by the Board, and Awards to
Officers shall be made by the Board or Committee. Notwithstanding any other
provision in the Plan to the contrary, the Board or Committee may delegate to an
authorized Officer or Officers of the Corporation the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (i) subject to
Section 16 of the Exchange Act or (ii) at the time of such approval, expected to
be “covered employees” under Section 162(m) of the Code. Except to the extent
prohibited by Applicable Laws, the Board or Committee may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

(b)   Subject to the provisions of the Plan, the Board or Committee or delegates
acting as the Administrator, subject to the specific duties delegated to such
delegates, the Administrator shall have the authority, in its discretion to:

i.    select the Participants to whom Awards are to be granted hereunder;

ii.   determine the number of Options, SARs, Stock Awards, Cash Awards or a
combination thereof to be covered by each Award granted hereunder, including,
without limitation, any Awards to be made to Directors in payment of services;

iii.   determine the type of Award to be granted to each selected Awardee;

iv.   approve forms of Award Agreements for use under the Plan;

v.   determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise and/or purchase price, the time or times when an
Award may be exercised (which may or may not be based on performance criteria),
the vesting schedule, any vesting and/or exercisability acceleration or waiver
of forfeiture restrictions, the acceptable forms of consideration, the term, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator shall determine
and may be established at the time an Award is granted or thereafter;

vi.   correct administrative and other non-substantive errors;

vii.   construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

viii.  adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements and (B) to adopt Plan addenda as
the Administrator deems desirable, to accommodate laws, regulations and
practice;

 

5

 



 

 

ix.   prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to Plan addenda;

x.   modify or amend each Award, including, but not limited to, the acceleration
of vesting and/or exercisability; however, such acceleration shall be limited to
circumstances that are nonrecurring or extraordinary, and provided further that
any such amendment is subject to Section 16 of the Plan and may not impair any
outstanding Award unless agreed to in writing by the Participant;

xi.   allow Participants to satisfy withholding tax amounts by electing to have
the Corporation withhold from the Shares to be issued upon exercise of a
Nonqualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined in such
manner and on such date that the Administrator shall determine or, in the
absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide and must comply with all legal requirements, as
interpreted by the Administrator;

xii.   authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by employees or
service providers of an entity acquired by the Corporation (the “Conversion
Awards”). Any conversion or substitution shall be effective as of the close of
the merger or acquisition. The Conversion Awards may be Nonqualified Stock
Options or Incentive Stock Options, as determined by the Administrator, with
respect to options granted by the acquired entity; provided, however, that with
respect to the conversion of stock appreciation rights in the acquired entity,
the Conversion Awards shall be Nonqualified Stock Options. Unless otherwise
determined by the Administrator at the time of conversion or substitution, all
Conversion Awards shall have the same terms and conditions as Awards generally
granted by the Corporation under the Plan;

xiii.   impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

xiv.   provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Corporation, a number of Options,
SARS, Stock Awards, Cash Awards or a combination thereof, the amount of which is
determined by reference to the value of the Award; provided however, that such
Award will not be considered in effect if it should be interpreted to operate in
violation of Applicable Laws; and

xv.   make all other determinations and amendments deemed necessary or advisable
for administering the Plan and any Award granted hereunder to conform with
Applicable Laws.

(c)   All decisions, determinations and interpretations by the Administrator
regarding or pursuant to the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be made in its
sole discretion and shall be final and binding on all Participants. The
Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Corporation and such attorneys, consultants
and accountants as it may select.

5.

Eligibility.

Awards may be granted to Officers and nonemployee Directors of the Corporation
and persons expected to become Officers or nonemployee Directors of the
Corporation (subject to commencement of employment or services),

 

6

 



 

as the Board or Committee may determine in its sole discretion. Except as it
relates to Officers of the Corporation, Awards may be granted to Employees, and
persons expected to become Employees of the Corporation or any of its Affiliates
(subject to commencement of employment or service), as the Administrator may
determine in its sole discretion. The Administrator’s selection of a person to
participate in the Plan at any time shall not require the Administrator to
select such persons to participate in the Plan at any other time.

6.

Term of Plan.

The Plan shall become effective upon its approval by shareholders of the
Corporation. It shall continue in effect for a term of ten years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Corporation unless terminated earlier under Section 16 of
the Plan.

7.

Term of Award.

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option or Stock Appreciation Right, the
term shall be ten years from the Grant Date or such shorter term as may be
provided in the Award Agreement.

8.

Options.

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

(a)   Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions and (vii) such further terms
and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.

(b)   Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

i.   In the case of an Incentive Stock Option, the per Share exercise price
shall be no less than 100 percent of the Fair Market Value per Share on the
Grant Date.

ii.   In the case of a Nonqualified Stock Option, the per Share exercise price
shall be no less than 100 percent of the Fair Market Value per Share on the
Grant Date.

iii.   Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than 100 percent of
the Fair Market Value per Share on the date of such substitution and/or
conversion.

(c)   No Option Repricings. Notwithstanding anything in this Plan to the
contrary and subject to Section 15(a) of the Plan, without the approval of
shareholders the Administrator shall not amend or replace previously granted
Options in a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.

(d)   Vesting Period and Exercise Dates. Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise, and

 

7

 



 

the vesting schedule of, any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding, and the
vesting schedule of, any Participant’s right to exercise all or part of the
Option. Generally, nonperformance based stock options will vest in full not less
than three years from the grant date and performance based stock options will
vest in full not less than one year from the grant date; however, stock options
which do not meet these vesting guidelines shall be limited to 5 percent of
authorized shares under the Plan.

(e)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. To the extent permitted by Applicable Laws, acceptable forms of
consideration may include:

i.   cash;

ii.   check or wire transfer (denominated in U.S. dollars or such other
currencies as the Administrator may determine in respect of any foreign
jurisdiction where options are, or shall be, granted under the Plan);

iii.   subject to any conditions or limitations established by the
Administrator, other Shares (either actual delivery or by attestation procedures
established by the Corporation) which are (A) in the case of Shares acquired
upon the exercise of an Option, have been owned by the Participant for more than
six months on the date of surrender and (B) have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option shall be exercised; (any fraction of a share of Common Stock which
would be required to pay the purchase price shall be disregarded and the
remaining amount shall be paid in cash, check or wire transfer by the Awardee.)

iv.   consideration received by the Corporation under a broker-assisted sale and
remittance program acceptable to the Administrator to whom the Awardee has
submitted an irrevocable notice of exercise;

v.   such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or

vi.   any combination of the foregoing methods of payment.

(f)   Approvals. No option shall be exercisable unless and until the Corporation
(i) obtains the approval of all regulatory bodies whose approval the General
Counsel may deem necessary or desirable, and (ii) complies with all legal
requirements deemed applicable by the General Counsel.

9.

Incentive Stock Option Limitations/Terms.

(a)   Eligibility. Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Corporation or any of its Subsidiaries may be granted Incentive Stock Options.

(b)   $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Corporation and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 9(b), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.

 

8

 



 

 

(c)   Effect of Termination of Employment on Incentive Stock Options. All of the
terms relating to the exercise, cancellation or other disposition of an
Incentive Stock Option upon termination of employment or service with the
Corporation of the holder of such Incentive Stock Option, whether by reason of
disability, retirement, death or any other reason, shall be determined by the
Administrator at the time of grant or thereafter by amendment, in the
Administrator’s sole discretion and subject to Applicable Laws.

(d)   Transferability. The Award Agreement must provide that an Incentive Stock
Option cannot be transferable by the Awardee other than by will or the laws of
descent and distribution, and, during the lifetime of such Awardee, must not be
exercisable by any other person. If the terms of an Incentive Stock Option are
amended to permit transferability, the Option shall be treated for tax purposes
as a Nonqualified Stock Option.

(e)   Exercise Price. The per Share exercise price of an Incentive Stock Option
shall be determined by the Administrator in accordance with Section 8(b)(i) of
the Plan.

(f)   Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.

10.

Stock Appreciation Rights.

Stock appreciation rights (“SARs”) shall be evidenced by written SAR Agreements
in such form not inconsistent with the Plan as the Administrator shall approve
from time to time. Such SAR Agreements shall contain the number of SARs awarded
and the terms and conditions applicable to the SARs, including in substance the
following terms and conditions:

(a)   Award. SARs may be granted in tandem with a previously or
contemporaneously granted Option, or independently of an Option (freestanding).
SARs shall entitle the Awardee, subject to such terms and conditions as may be
determined by the Administrator, to receive upon exercise thereof all or a
portion of the excess of (i) the Fair Market Value at the time of exercise, as
determined by the Administrator, of a specified number of Shares or Share Units
with respect to which the SAR is exercised, over (ii) a specified price which
shall not be less than 100 percent of the Fair Market Value of a share of Common
Stock at the time the SAR is granted, or, if the SAR is granted in tandem with a
previously granted Option, not less than 100 percent of the Fair Market Value of
a share of Common Stock at the time such option was granted.

(b)   Tandem SARs. If a SAR is granted in tandem with an Option, (i) the SAR
shall be exercisable only at such times, and by such persons, as the related
Option is exercisable, and (ii) the Awardee’s exercise of a tandem SAR shall be
deemed a surrender of and simultaneous cancellation of the related Option and
vice versa.

(c)   Term. Each SAR Agreement shall state the period or periods of time within
which the SAR may be exercised, in whole or in part, as determined by the
Administrator and subject to such terms and conditions as are prescribed for
such purpose by the Administrator, provided that no SAR shall be exercisable
(i) earlier than (A) one year after the date of grant or (B) in the case of a
SAR granted in tandem with a previously granted Option, before the related
Option is exercisable, or (ii) later than ten years after the date of grant, or
termination of the related Option if sooner. Notwithstanding the foregoing, the
Administrator may, in its discretion, provide in the SAR Agreement circumstances
under which the SARs shall become immediately exercisable, in whole or in part,
and may, notwithstanding the foregoing, accelerate the exercisability of any
SAR, in whole or in part, at any time.

(d)   Vesting Period and Exercise Dates. SARs granted under this Plan shall vest
and/or be exercisable at such time and in such installments during the period
prior to the expiration of the SAR’s term as determined by the Administrator.
The Administrator shall have the right to make the timing of the ability to
exercise, and vesting schedule of, any SAR granted under this Plan subject to
continued employment, the passage of time and/or such performance requirements
as deemed appropriate by the Administrator. At any time after the grant of a
SAR, the Administrator may reduce or eliminate any restrictions surrounding any
Participant’s right to exercise all or part of the SAR. A SAR may provide that
it will be deemed to be automatically exercised on the

 

9

 



 

last day of its term if the award has positive value and would otherwise expire
unexercised under subsections 10(c)(i) or 10(c)(ii) of the Plan.

(e)   Payment. Upon exercise of a SAR payment equal to the gain between the
stock price on the date of exercise and the stock price on the date of grant,
shall be made in cash, in shares at 100 percent of the Fair Market Value of a
share of Common Stock on the date of exercise, or in a combination thereof, as
the Administrator may determine at the time of grant or at any time thereafter.

(f)   No SAR Repricings. Notwithstanding anything in this Plan to the contrary
and subject to Section 15(a) of the Plan, without the approval of shareholders,
the Administrator shall not amend or replace previously granted SARs in a
transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listing Company Manual of the New York Stock Exchange.

11.

Exercise of Option or Stock Appreciation Right.

 

 

(a)

Procedure for Exercise; Rights as a Shareholder.

i.   Any Option or SAR granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the respective Award Agreement.

ii.   Any Option or SAR shall be deemed exercised (A) when the Corporation
(i) receives written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option or SAR;
(ii) receives full payment for the Shares with respect to which a related Option
is exercised; or (iii) with respect to Nonqualified Stock Options and SARs,
receives payment of all applicable withholding taxes, or withholding as
otherwise paid; or (B) with respect to SARs, when the SAR is automatically
exercised by the Administrator in its sole discretion.

iii.   Shares issued upon exercise of an Option or in payment of a SAR shall be
issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her spouse. Unless provided otherwise by
the Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Corporation or of a duly
authorized transfer agent of the Corporation), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares subject to an Option or SAR, notwithstanding the exercise of the Option
or SAR.

iv.   Subject to Sections 19 and 20 of the Plan, the Corporation shall issue (or
cause to be issued) such Shares as administratively practicable after the Option
or SAR is exercised. An Option may not be exercised for a fraction of a Share
and a SAR shall not be paid with a fraction of a Share.

(b)   Effect of Termination of Employment on Nonqualified Stock Options and
SARs. All of the terms relating to the exercise, cancellation or other
disposition of a Nonqualified Stock Option or SAR upon termination of employment
or service with the Corporation of the holder of such Nonqualified Stock Option
or SAR, whether by reason of disability, retirement, death or any other reason,
shall be determined by the Administrator at the time of grant or thereafter by
amendment, in the Administrator’s sole discretion.

12.

Stock Awards.

(a)   Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retainable and/or vested, (iv) such terms and conditions
on the grant, issuance, vesting and/or forfeiture of the Shares as may be
determined from time to time by the Administrator, (v) restrictions on the
transferability of the Stock Award and

 

10

 



 

(vi) such further terms and conditions in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.

(b)   Restrictions and Performance Criteria. The grant, issuance, retention
and/or vesting of each Stock Award may be subject to such performance criteria
and level of achievement versus these criteria as the Administrator shall
determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee. Generally,
nonperformance based stock awards will lapse or vest in full not less than three
years from the grant date and performance based stock awards will lapse or vest
in full not less than one year from the grant date; however, stock awards which
do not meet these lapse or vesting guidelines shall be limited to 5 percent of
authorized shares under the Plan. Notwithstanding anything to the contrary
herein, the performance criteria for any Stock Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be established by the Committee based on one or more Qualifying
Performance Criteria that satisfy the criteria of Section 162(m) of the Code,
which shall be determined by the Committee and specified in writing not later
than 90 days after the commencement of the period of service (or, if shorter,
25 percent of such period of service) to which the performance goals relate,
provided that the outcome is substantially uncertain at that time.

(c)   Effect of Termination of Employment on Stock Awards. All of the terms
relating to the expiration, lapse, removal of restrictions or cancellation of a
Stock Award upon termination of employment or service with the Corporation of
the holder of such Stock Award, whether by reason of disability, retirement,
death or any other reason, shall be determined by the Administrator at the time
of grant or thereafter by amendment, in the Administrator’s sole discretion.

(d)   Rights as a Shareholder. Unless otherwise provided by the Administrator,
the Participant shall have the rights equivalent to those of a shareholder and
shall be a shareholder only after Shares are issued (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation) to the Participant. Unless otherwise provided
by the Administrator and subject to Applicable Laws, a Participant holding or
beneficially entitled to Stock Awards shall be entitled to receive dividend
payments or dividend equivalents with respect to a number of Stock Awards.

13.

Cash Awards.

Each Cash Award shall confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period of not less than one
year.

(a)   Cash Award. Each Cash Award shall contain provisions regarding (i) the
minimum, target and maximum amount payable to the Participant as a Cash Award,
(ii) the performance criteria and level of goal achievement versus these
criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be measured for establishing the amount of any
payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Cash Award prior to actual
payment, (vi) forfeiture provisions, (vii) crediting, calculation and
distribution of Bank balances, if applicable, (viii) determination of
performance leverage factors, (ix) qualification and characterization of
distributions for other plans, and (x) such further terms and conditions, in
each case not inconsistent with the Plan, as may be determined from time to time
by the Administrator. The maximum amount payable as a Cash Award that is settled
for cash may be a multiple of the target amount payable, but the maximum amount
payable pursuant to all Cash Awards granted under this Plan for any fiscal year
to any Awardee that are intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed U.S. $10,000,000.

(b)   Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Cash Award, which
criteria may be based on financial performance, and/or individual performance
measures and evaluations. The Committee may specify the percentage of the target
Cash Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the

 

11

 



 

Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Committee based on one or more Qualifying Performance
Criteria that satisfy the requirements of Section 162(m) of the Code selected by
the Committee and specified in writing not later than 90 days after the
commencement of the period of service (or, if shorter, 25 percent of such period
of service) to which the performance goals relate, provided that the outcome is
substantially uncertain at that time. The Cash Award earned as a result of
satisfying the completion of a Qualifying Performance Criteria as described in
Section 14(c) of the Plan may be reduced, but may not be increased, by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. The Committee may adjust Qualifying Performance
Criteria to reflect extraordinary events as described in Sections 14(c) (A),
(B), (C), (D), (E) and (F) of the Plan.

(c)   Timing and Form of Payment. The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify, may permit an
Awardee to elect for the payment of any Cash Award to be deferred to a specified
date or event. The Administrator may specify the form of payment of Cash Awards,
which may be cash or other property, or may provide for an Awardee to have the
option for his or her Cash Award, or such portion thereof as the Administrator
may specify, to be paid in whole or in part in cash or other property.

(d)   Termination of Employment. The Administrator shall have the discretion to
determine the effect on any Cash Award of a Termination of Employment due to
(i) voluntary termination, (ii) disability, (iii) retirement, (iv) death,
(v) participation in a voluntary severance program, (vi) participation in a
workforce restructuring or (vii) otherwise.

14.

Other Provisions Applicable to Awards.

(a)   The Board or Committee may develop and implement specific plans and
programs which utilize Options, SARs, Stock Awards and/or Cash Awards which are
available for such use under this Plan, including without limitation deferred
compensation, annual or long-term incentive plans.

(b)   Nontransferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution.

(c)   Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Corporation as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Administrator
or, with respect to Awards intended to satisfy Section 162(m) of the Code,
exclusively by the Committee, in the Award: (i) cash flow; (ii) earnings
(including gross margin, earnings before interest and taxes, earnings before
taxes, and net earnings); (iii) earnings per share; (iv) growth in earnings or
earnings per share; (v) stock price; (vi) return on equity or average
shareholders’ equity; (vii) total shareholder return or growth in total
shareholder return either directly or in relation to a comparative group;
(viii) return on capital; (ix) return on assets or net assets; (x) invested
capital, required rate of return on capital or return on invested capital;
(xi) revenue; (xii) income or net income; (xiii) operating income, net operating
income or net operating income after tax; (xiv) operating profit or net
operating profit; (xv) operating margin; (xvi) return on operating revenue;
(xvii) market share; (xviii) contract awards or backlog; (xix) overhead or other
expense reduction; (xx) growth in shareholder value relative to the growth of
the S&P 500 or S&P 500 Index, S&P Global Industry Classification Standards
(“GICS”) or GICS Index, or another peer group or peer group index; (xxi) credit
rating; (xxii) strategic plan development and implementation;
(xxiii) improvement in workforce diversity; (xxiv) economic value added
(including typical adjustments consistently applied from generally accepted
accounting principles required to determine economic value added performance
measures); (xxv) customer satisfaction; (xxvi) merger and acquisitions, and
(xxvii) other similar criteria consistent with the foregoing. The Committee may
appropriately adjust any

 

12

 



 

evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occur during a performance period: (A) asset
impairments or write-downs; (B) litigation, judgments or claim settlements;
(C) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; (E) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s annual report to shareholders for the applicable year; and (F) any
other adjustment consistent with the operation of the Plan. Notwithstanding the
foregoing, Awards intended to comply with Section 162(m) of the Code shall be
based exclusively on those criteria and other terms and conditions that so
comply.

(d)   Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).

(e)   Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction of any completion of any Qualifying Performance Criteria, to the
extent specified at the time of grant of an Award to “covered employees” within
the meaning of Section 162(m) of the Code, the number of Shares, Options or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Qualifying Performance Criteria may be reduced,
but not increased, by the Committee on the basis of such further considerations
as the Committee in its sole discretion shall determine.

(f)   Use of Shares for Cash Awards. To the extent permitted by Applicable Laws,
the Administrator may determine that Shares authorized under this Plan may be
used in payment of Cash Awards, including additional shares in excess of the
cash award as an inducement to hold shares.

15.

Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset Sale.

(a)   Changes in Capitalization. Subject to any required action by the
shareholders of the Corporation; (i) the number and kind of Shares covered by
each outstanding Award; (ii) the price per Share subject to each such
outstanding Award; and (iii) the Share limitations set forth in Section 3 of the
Plan, shall be proportionately adjusted for any increase or decrease in the
number or kind of issued shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Corporation, including without
limitation, as a result of a merger, recapitalization or other change in
corporate structure; provided, however, that conversion of any convertible
securities of the Corporation shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Administrator,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

(b)   Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Corporation, the Administrator shall notify each Participant
as soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for an Option or SAR to be fully
vested and exercisable until ten days prior to such transaction. In addition,
the Administrator may provide that any restrictions on any Award shall lapse
prior to the transaction, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award shall terminate immediately prior to the
consummation of such proposed transaction.

(c)   Change in Control. Notwithstanding any other provision of the Plan to the
contrary, if, while any Awards remain outstanding under the Plan, a Change in
Control of the Corporation shall occur, all Options, Stock Awards and SARs
granted under the Plan that are outstanding at the time of such Change in
Control shall become immediately exercisable in full, or restrictions removed,
without regard to the years that have elapsed from the date of grant or whether
performance criteria have been achieved.

 

13

 



 

 

16.

Amendment and Termination of the Plan.

(a)   Amendment and Termination. The Board or Committee may amend, alter or
discontinue the Plan, but any such amendment shall be subject to approval of the
shareholders of the Corporation in the manner and to the extent required by
Applicable Laws. In addition, without limiting the foregoing, unless approved by
the shareholders of the Corporation, no such amendment shall be made that would:

i.   materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 15 of the
Plan;

ii.   reduce the minimum exercise price for Options or SARs granted under the
Plan;

iii.   reduce the exercise price of outstanding Options or SARs;

iv.   change the class of persons eligible to receive Awards under the Plan; or

v.   amend the Plan to allow repricing of Options or SARs.

(b)   Effect of Amendment or Termination. No amendment, suspension or
termination of the Plan shall adversely affect the rights of any outstanding
Award, unless mutually agreed otherwise in writing and signed by the Participant
and the Administrator. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

(c)   Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or Committee nor the submission of the Plan to the shareholders of
the Corporation for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases. Participation in this Plan shall not affect a grantee’s eligibility to
participate in any other benefit or incentive plan of the Corporation.

17.

Designation of Beneficiary.

(a)   An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with the Corporation, such beneficiary designation
shall remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Laws. Such designation of
beneficiary may be changed by the Awardee at any time by written notice.

(b)   In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Corporation shall allow the executor or administrator of
the estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Corporation), the
Corporation, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award to the extent permissible
under Applicable Laws.

18.

No Right to Awards or to Employment.

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Corporation or its Affiliates. Further, the Corporation and
its Affiliates expressly reserve the right, at any time, to dismiss any Employee
or Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.

 

14

 



 

 

19.

Legal Compliance.

Shares shall not be issued or transferred pursuant to the exercise of an Option,
SAR or Stock Award unless the exercise of such Option, SAR or Stock Award and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to such approval as the General Counsel may deem
necessary or desirable.

20.

Inability to Obtain Authority.

To the extent the Corporation is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Corporation’s General Counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Corporation shall
be relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

21.

Reservation of Shares.

The Corporation, during the term of this Plan, shall at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

22.

Notice.

Any written notice to the Corporation required by any provisions of this Plan
shall be addressed to the Secretary of the Corporation and shall be effective
when received.

23.

Governing Law; Interpretation of Plan and Awards.

(a)   This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Indiana, except to the extent such laws may be superseded by
federal law.

(b)   In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c)   The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.

(d)   The use of the singular shall include within its meaning the plural and
vice versa.

(e)   The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(f)   All questions arising under the Plan or under any Award shall be decided
by the Administrator in its total and absolute discretion.

24.

Deferrals.

To the extent permitted by Applicable Laws, the Administrator, in its sole
discretion, may determine that the delivery of Shares or the payment of cash,
upon the exercise, vesting or settlement of all or a portion of any Award may be
deferred and may establish programs and procedures for deferral elections to be
made by Awardees.

Deferrals by Awardees after January 1, 2005, will be made in accordance with
Section 409A of the Code, which currently provides:

 

15

 



 

 

With respect to the first year that an Awardee becomes eligible to defer
payments, such election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Awardee becomes
eligible to defer compensation.

In the case of performance-based compensation, as defined by Section 409A of the
Code and the Treasury Department or Internal Revenue Service Regulations or
Guidance, based on services performed over a period of at least 12 months, such
election may be made no later than six months before the end of the period.

Changes in the time and form of payment may not take effect until at least
12 months after the date on which the election is made by the Participant. Any
payment with respect to an election by a Participant for reasons other than
separation from service as defined in the Treasury Regulations or Guidance, the
date that the Participant becomes disabled as defined in Section 409A of the
Code and Treasury Regulations and Guidance, death, and a specified time not to
exceed 15 years as specified at the date of deferral, will cause the first
payment with respect to which such an election is made to be deferred for a
period of time not less than five years from the date which payment would have
been made to the Participant. In the case of a subsequent election, no payment
shall be made less than 12 months prior to the date of the first scheduled
payment.

No acceleration of the time or the schedule of deferred compensation benefits
shall be permitted, except as provided in the Code, Treasury Regulations and
Guidance.

Deferred compensation may not be distributed earlier than the separation from
service, or such later time as determined by Section 409A of the Code or
Treasury Regulations and Guidance, the date the participant becomes disabled
within the meaning of the Treasury Regulations and Guidance; death; a specified
time or a fixed schedule not to exceed 15 years as specified at the date of the
deferral of such compensation; and to the extent provided by the Code or
Treasury Regulations, a change in ownership, a change in control or a change in
the ownership of a substantial portion of the assets of the Corporation; or, the
occurrence of an unforeseeable emergency as defined by Section 409A of the Code
or Treasury Regulations and Guidance.

Consistent with Section 409A of the Code, the Administrator may provide for
distributions while a Participant is still an employee. The Administrator is
authorized to make deferrals of Stock Units and matching Stock Units awarded,
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with Applicable
Laws.

25.

Limitation on Liability.

The Corporation and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

(a)   The Nonissuance of Shares. The nonissuance or sale of Shares as to which
the Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s counsel to be necessary
to the lawful issuance and sale of any shares hereunder; and

(b)   Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.

26.

Unfunded Plan.

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Awards under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. Neither the Corporation nor any Affiliate shall be required to
segregate any assets which may at any time be represented by Awards, nor shall
the Plan be construed as providing for such segregation, nor shall the
Corporation nor the Administrator be deemed to be a trustee of stock or cash to
be awarded under the Plan. Any

 

16

 



 

liability of the Corporation to any Participant with respect to an Award shall
be based solely upon any contractual obligations which may be created by the
Plan; no such obligation of the Corporation shall be deemed to be secured by any
pledge or other encumbrance on any property of the Corporation. Neither the
Corporation nor the Administrator shall be required to give any security or bond
for the performance of any obligation which may be created by this Plan.

 

 

 

17

 

 

 